Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 1 of 8 PageID #: 4495




                      EXHIBIT 4
 Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 2 of 8 PageID #: 4496




                                                 -1 of 7 -
FD-302 (Rev. 5-8-10)

                                     FEDERAL BUREAU OF INVESTIGATION


                                                                             Date of eatry     09/07/2016


            Matthew Gutwein ("Gutwein"), president and CEO of Health and Hospital
         Corporation of Marion County (HHC), was interviewed at the U.S. Attorney's
         Office located at 10 West Market Street, Indianapolis, Indiana. Present on
         Gutwein's behalf were attorneys Dave Hensel and Tavonna Harris Askew.
         Representing the Government were Assistant U.S. Attorneys (AUSA) Nick
         Linder and Cindy Cho, along with FBI Special Agents Joseph Weston and
         Victoria Madtson. AUSA Linder explained to Gutwein that he needed to tell
         the truth and that the Government's investigation was separate from
         American Senior Communities' (ASC) own internal investigation. Gutwein
         acknowledged that he understood and provided the following infoiivation:

         Background of BHC/ASC Relationship

            Gutwein was the chairperson of HHC's board of directors when HHC's
         relationship began with ASC. Doug Elwell ("Elwell") was HHC's CEO at that
         time, and Elwell was the primary person who got the relationship going. A
         large part of HHC's mission is to provide care for indigent and
         under-served people. The demand for care for this group of people exceeds
         the available funding, which is primarily Medicaid and Medicare. In 2002,
         Wishard Hospital was close to economic collapse, losing about $10 million
         per month. Gutwein and the other board members spent a lot of time trying
         to figure out a way to keep Wishard open. Elwell examined ways to bring in
         more resources, and he learned about an opportunity to access additional
         Medicaid/Medicare funds in connection with the Upper Payment Limit program
         (UPL) and HHC's long-term care program. The opportunity would allow HHC to
         earn excess Medicaid/Medicare revenue by efficiently running long-term care
         facilities throughout Indiana. At the time, HHC had only one senior care
         home, which was the Lockfield Gardens facility connected to Wishard
         Hospital.

           HHC worked on a plan with the state and talked with multiple nursing
        home operators. HHC worked with Crowe Chizek ("Crowe," later to become
        Crowe Horwath) to identify a good operator. The suggestion for HHC to use
        ASC may have come from Crowe. HHC had a lot of respect for the Jackson
        family. The Jacksons were an Indiana-based family with a long history in
        the long-term care industry. The Jacksons had a good track record and they
        had a reputation of being honest. In Gutwein's words, the Jacksons were




  Investigation on   04/18/2016   at Indianapolis, Indiana, United States (In Person)

 File# 318A-IP-6430055                                                       Date drafted    07/05/2016

 by    Joseph P. Weston, Victoria G. Madtson
   Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 3 of 8 PageID #: 4497



FD-302a (Rev. 05-08-10)


           318A-IP-6430055
                          (U) Interview of Matt Gutwein on
Continuation of FD-302 of 04/18/2016                         , On   04/18/2016 , Page   2 of 7


           "good people" and "good business operators." At one time, the Jacksons had
           owned a chain of hospitals known as Basic American.

              Alan Rachels was HHC's point of contact at Crowe. He is retired and may
           have passed away.

              Elwell negotiated the very first agreements with ASC. Jim Burkhart
           ("Burkhart") was ASC's CEO at the time and was always present at the
           negotiation meetings with Ethan Jackson ("Ethan") and Frank Jackson
           ("Frank"). Gutwein took over the role of CEO at HHC soon after the initial
           agreements with ASC were executed.

              HHC initially purchased 12 nursing homes. The plan was to purchase more
           nursing homes if business was good, with a goal of 50 nursing homes. At the
           time, the majority of Gutwein's time was spent on the issues with Wishard
           Health Services.

             Having only one operator was not a deliberate decision made by HHC. Over
          the years, HHC has entertained proposals from operators other than ASC;
          however, these other operators just wanted to partner with HHC in order to
          get access to the UPL. They were not interested in improving the quality of
          their facilities or the care they offered their residents. HHC was not
          interested in these operators.

          Gutwein's Relationship With Burkhart

             Gutwein did not have a lot of conversations with Burkhart, nor did he
          have regular meetings with him. At first, HHC's CFO Dan Sellers ("Sellers")
          and Chief of Staff Patty Hebenstreit ("Hebenstreit") met with ASC on a
          regular basis, which included Burkhart. Gutwein occasionally sat in on
          these meetings. Gutwein had asked Sellers and Hebenstreit to manage HHC's
          relationship with ASC.

            HHC established the following expectations with ASC: that the HHC-ASC
         relationship would benefit the nursing home residents, that employees would
         be taken care of (e.g., access to health insurance and career ladders),
         that and facilities would be taken care of. HHC decided that it would
         voluntarily pay property taxes on its long-term care facilities to
         contribute to the local communities. HHC challenged Burkhart to suggest
         other initiatives HHC could undertake within long-term care.

            Early on, Gutwein saw Burkhart at HHC's Long-Term Care Committee
         meetings (which were previously called Planning Committee meetings).
         Eventually Dan Benson ("Benson") started to attend the meetings instead of
         Burkhart. Overall, Gutwein did not see Burkhart very much. The two did not
         have a personal relationship. Gutwein never joined Burkhart in any personal
    Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 4 of 8 PageID #: 4498



FD-302a (Rev. 05-08-10)


           318A-IP-6430055
                            (U) Interview of Matt Gutwein on
Continuation of FD-302 of   04/18/2016                         ,c,   04/18/2016 ,page   3 of 7


           dinner or golf outings, nor did he ever visit Burkhart's home. Gutwein
           invited Burkhart to political fundraisers, which Burkhart sometimes
           attended. These events involved large groups of attendees.

           Role of Sellers & Hebenstreit

              Sellers was responsible for overseeing the finances of HHC's long-term
           care program. He was also responsible for overseeing HHC's relationship
           with ASC. Gutwein and Sellers met together to make sure the nursing homes
           were being operated efficiently. Gutwein describes Sellers as a capable,
           competent, independent, motivated, and responsible CFO.

              Initially, Hebenstreit was responsible for overseeing the operations of
           the nursing homes. HHC hired Crowe to assist with the oversight of the
           homes. Shelia Guenin ("Guenin") worked for a firm that was subcontracted by
           Crowe to assist with the quality audits of HHC's nursing homes, which
           included inspections. Eventually HHC purchased Guenin's firm and brought it
           in-house, including Guenin.

          2010 Indianapolis Star Newspaper Article

             The article published about HHC in 2010 by the Indianapolis Star made
          HHC look bad as the result of incorrect data that was pulled for the story
          by an employee of Indiana's Department of Health. Burkhart, Gutwein,
          Sellers, and Guenin had meetings with representatives of the newspaper
          about the article, and eventually the editor apologized to Gutwein.

          Quality of Care

             Gutwein was asked by the interviewers if HHC put more money into its
          nursing homes as a result of the bad press from the aforementioned
          newspaper article. He responded that around the same time the article came
          out, HHC's quality scores dipped after HHC purchased a large group of
          nursing homes. Burkhart's strategy was to move ASC's best administrators to
          the newly-acquired homes; however, the strategy did not work very well,
          because the quality at the administrators' previous and new homes dipped.
          As a result, a new plan was developed which created a group dedicated to
          supporting the administrators at the new homes, instead of treating the new
          homes like HHC's existing homes.

             HHC has always been focused on improving the quality of resident care.
          For instance, HHC worked with ASC to experiment with having a registered
          nurse available 24 hours per day, 7 days per week, at the nursing homes.
          The trial was considered a success. As previously noted, HHC challenged
          Burkhart to come up with ideas that would result in greater building
          quality and patient satisfaction. HHC's charge to Burkhart was something to
   Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 5 of 8 PageID #: 4499



FD-302a (Rev. 05-08-10)


           318A-IP-6430055
                          (U) Interview of Matt Gutwein on
Continuation of FD-302 of 04/18/2016                          On   04/18/2016   Page   4 of 7


           the effect of, "Jim, come up with ideas that will result in these homes
           being better," and, "Make these homes the best they can possibly be."

           Capital Expenditures

              HHC was okay with its capital expenditures for improvements at the
           nursing homes being higher than the state average, because the money was
           spent in meaningful ways that resulted in well cared for homes. HHC would
           not have been okay with someone stealing from HHC. HHC wanted homes that
           were good for the community; homes that both patients and employees would
           be proud of. At times, HHC's nursing home capital expenditures were
           approximately three times the state average. As a result, Gutwein and other
           members of HHC's management did not view the high amount of capital
           expenditures as a red flag.

                ASC showed before and after photos of the homes at HHC's board meetings.

              It is Gutwein's understanding that the profits earned by other nursing
           home operators go back to the owners rather than reinvested into the homes.
           This is not the case with HHC, because HHC is a not-for-profit entity.
           Gutwein is more concerned with HHC making a difference in the lives of
           residents than making money.

             Sellers and Guenin participated in the initial conversations with
          Burkhart about the installation of new generators at the nursing homes.
          Gutwein also discussed the generators with Sellers and Gutwein. Burkhart
          brought up large capital projects, such as the generators, to Gutwein in
          passing conversations. These conversations were not strategic in nature.
          Burkhart was proud of how the projects were progressing.

          ASC's Management Fee

             HHC paid ASC a management fee of 5 to 5.5 percent. He thought this was a
          fair fee, not abnormal for the industry.

          ASC Procurement Process

             Gutwein, Sellers, and Guenin occasionally discussed ASC's procurement
          procedures. ASC was not required to follow the governmental procurement
          procedures that HHC followed. HHC expected ASC/Burkhart to follow a
          procurement process that would lead to the best results. Gutwein
          specifically recalls talking to Sellers about how Sellers told Burkhart to
          obtain multiple bids for large projects, such as the generators. The
          generator project was approximately $10 million. Sellers told Gutwein that
          Burkhart had told him that he had obtained three bids for the large
          projects.
   Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 6 of 8 PageID #: 4500



FD-302a (Rev. 05-08-10)



           318A-IP-6430055
                          (U) Interview of Matt Gutwein on
Continuation of FD-302 of 04/18/2016                         o,   04/18/2016 ,Page   5 of 7


              HHC encouraged Burkhart to seek diversity in the selection of ASC's
           vendors. Sellers was the person who discussed vendor diversity with
           Burkhart. Gutwein never told Burkhart to use a single or specific vendor.

              Gutwein was not aware of Burkhart having financial interest in any
           companies/entities that did business with ASC/HHC, other than Crusader
           (discussed in more detail below). Gutwein would have never expected it
           since it would have created a conflict of interest. It would have had to be
           disclosed to HHC, and Gutwein would not have approved it unless there were
           extenuating circumstances and appropriate checks and balances. Gutwein was
           shocked to learn about Burkhart's side businesses that dealt with ASC; HHC
           would have shut that activity down.

           Jackson Family

             When HHC purchased its first 12 nursing homes, Gutwein knew that the
          Jackson family owned the pharmacy, Cornerstone, that served them. Gutwein
          did not like it, but he knew that it was common in the industry. After
          September 15, 2015, Gutwein learned about two additional companies, Midwest
          Radiology and a construction company, that were owned by the Jackson family
          and had been doing business with ASC.

             The difference between Burkhart's side businesses and the companies
          owned by the Jacksons is that Burkhart's businesses received an inflated
          amount for providing no services. Also, the Jackson-owned pharmacy was
          disclosed to HHC.

             Any discounts provided by vendors as a result of ASC's additional
          bargaining power should go to HHC. ., .If Burkhart would have disclosed the
          side deal arrangements to HHC, he would have been told that he could not
          conduct them.

             Burkhart was an employee on ASC and therefore was not allowed to create
          side deals with vendors of ASC.

             Gutwein did not know that Pharmakon was ASC's pharmacy vendor until
          after September 15, 2015.

          Steve Ganote

             Gutwein met Steve Ganote ("Ganote") on a few occasions prior to
          September 15, 2015. Gutwein invited Burkhart to fundraisers, and Ganote
          sometimes attended the fundraisers with Burkhart. There was also a time
          when Burkhart invited Gutwein to a lunch meeting with Indianapolis Mayor
          Greg Ballard at the Skyline Club. Ganote was also present at the lunch
         meeting. Gutwein thought that Ganote was just Burkhart's friend, not a
   Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 7 of 8 PageID #: 4501



FD-302a (Rev. 05-08-10)


           318A-IP-6430055
                          (U) Interview of Matt Gutwein on
Continuation of FD-302 of 04/18/2016                         On   04/18/2016 , Page   6 of 7


           business associate. Gutwein never heard Ganote say that he did work on
           behalf of ASC. If ASC engaged a broker to help ASC work out deals, Gutwein
           would not have been involved and the costs associated with the broker would
           have been borne by ASC.

           Legacy Projects

              "Legacy projects" were the projects such as the generators, nurse call
           light systems, and electronic medical records that were meant to leave a
           lasting impression on HHC's nursing homes. Gutwein did not have
           conversations with Burkhart about these projects; rather, Gutwein discussed
           them with Sellers and Guenin. He was not involved in the execution of the
           legacy projects.

          Put Agreements

             The idea of the put agreements came about when HHC was considering
          getting into the long-term care business. Elwell was not as risk averse as
          Gutwein, and in conversations between the two, Gutwein said that HHC needed
          an exit strategy to save Marion County tax payers if it went wrong. Elwell
          came up with the "put" terminology. Gutwein viewed the put agreements like
          an insurance policy which gave HHC the ability to exit the long-term care
          industry. The puts also incentivized the Jackson family to take care of the
          buildings, since they would have to take them back if the puts were
          exercised. HHC worked with the Jacksons on the put agreements, which were
          part of the purchase deal for the first 12 nursing homes. Gutwein wanted to
          have puts on all of the homes.

             Burkhart became involved in the put agreements when the Omega REIT
          purchased the underlying real estate of some of the homes operated by HHC.
          Burkhart told HHC that the Jacksons wanted to sell the real estate and get
          out of the associated put agreements. Burkhart said that he would assume
          the puts by creating a company called Crusader which would bear the risk.
          Gutwein heard this from Sellers, who had heard it from either Burkhart or
          attorney Brian Fennerty ("Fennerty"). The puts also incentivized Burkhart
          to run the homes well. After September 15, 2015, Gutwein learned the
          Jacksons told a different story about the details of Burkhart's assumption
          of the puts.

               HHC thought that the put agreements provided good value for HHC.

         Burkhart & HHC-ASC Management Agreement

            When asked by the interviewers why Burkhart was written into the HHC-ASC
         management agreement, Gutwein stated that it was his understanding that
         Frank and Ethan did not trust their children to run the Jackson family
   Case 1:16-cr-00212-TWP-TAB Document 367-4 Filed 12/20/18 Page 8 of 8 PageID #: 4502



FD-302a (Rev. 05-08-10)


           318A-IP-6430055
                            (U) Interview of Matt Gutwein on
Continuation of FD-302 of   04/18/2016                         ,On   04/18/2016   ,page   7 of 7


           business well. Burkhart said that he was like another son of the Jacksons,
           but that he had the interest and competence to run ASC. There was a concern
           that the Jackson children could kick Burkhart out; Burkhart said that Frank
           and Ethan wanted to put a structure in place to keep it from happening.
           Gutwein gained his understanding of the reasoning behind the management
           agreement from Burkhart and Fennerty. Gutwein did not verify with the
           Jacksons what Burkhart told him in this regard.

           Other

              Gutwein trusted Burkhart. Quality measures such as patient and employee
           satisfaction went up under Burkhart's leadership, and the nursing homes
           were economically successful. Burkhart seemed to always do what HHC asked
           him to do.

              Benson seemed like a decent, kind person. He adopted two kids from
           Ethiopia with AIDS. Gutwein thought Benson was a great example the staff of
           ASC could look up to.

              Gutwein did not know that the Jackson family had wanted to meet with HHC
           until after September 15, 2015. Gutwein saw Blake Jackson periodically in
           connection with some foundation work. He never mentioned that members of
           his family wanted to meet with HHC. Gutwein did not have the impression
           that anyone prevented the Jackson children from interacting with HHC.

              It was Gutwein's understanding, after September 15, 2015, that during
           the last few years, Fennerty acted as both HHC's and ASC's lawyer in deals.
           Gutwein thought it was odd that ASC did not have its own lawyer. Gutwein
           does not know who Burkhart/Crusader's lawyer is or was.

            Burkhart's actions have been highly disruptive to ASC and HHC. ASC still
          lacks a permanent CEO and COO, and the future of the company is not secure.
          As a result, it has been difficult to maintain morale at ASC. HHC as a
          whole is also at risk because it could lose its ability to bill Medicaid
          and Medicare. More than half of the residents of Marion County have
          received care at Eskenazi Hospital.

             An indemnification agreement could bankrupt ASC, and if ASC goes out of
          business, HHC will have to look for another operator for its nursing homes.
          A new operator would likely be a private, for-profit company that is out of
          state.
